457 F.2d 504
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MARTIN STAMPING AND STOVE COMPANY, Respondent.
No. 71-2447.
United States Court of Appeals,Fifth Circuit.
Feb. 7, 1972.

Marcel Mallet-Prevost, Asst. General Counsel, N. L. R. B., Washington, D. C., Walter C. Phillips, Director Region 10, N. L. R. B., Atlanta, Ga., Peter G. Nash, General Counsel, Paul J. Spielberg, John M. Flynn, Attys., N. L. R. B., for petitioner.
David M. Vaughan, Fred W. Elarbee, Jr., Constangy & Prowell, Atlanta, Ga., for respondent.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC, 5 Cir., 455 F.2d 607.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.